Citation Nr: 0520554	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from January 1963 
to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                 


FINDINGS OF FACT

1.  On a VA audiometry examination in April 2004, the 
appellant's average right ear puretone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz was 63 decibels; his speech discrimination was 84 
percent correct in the right ear (Level III).

2.  On a VA audiometry examination in April 2004, the 
appellant's average left ear puretone air conduction 
threshold for the pertinent frequencies was 68 decibels; his 
speech discrimination was 76 percent correct in the left ear 
(Level IV).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2004, prior to the initial rating 
decision with regard to the issue on appeal, in which he was 
notified of the types of evidence he needed to submit, and 
the development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the August 2004 
statement of the case provided the appellant with the text of 
the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his increased 
rating claim.  In addition, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim.  Id.  Thus, VA's duty to notify has been 
fulfilled.     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 2004, the appellant underwent a 
VA examination which was pertinent to his increased rating 
claim.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, 


the appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).   

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Factual Background

In August 2001, the RO received a statement from a private 
audiologist, dated in August 2001, with an attached 
audiometric examination report, dated in July 2001.  In the 
August 2001 statement, the private audiologist indicated that 
the July 2001 audiogram showed that the appellant had a 
bilateral moderate high frequency sensorineural hearing loss, 
with decreased auditory discrimination ability.  The attached 
July 2001 audiometric examination report contained 
uninterpreted graphical representation of the appellant's 
auditory threshold testing results.

In September 2001, the appellant underwent a VA audiological 
evaluation.  At that time, he stated that he had difficulty 
understanding speech, especially in the presence of 
background noise.  The appellant denied any ear pathology, 
treatment, associated medical conditions, or vertigo.  The 
audiological examination revealed that the appellant had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 35, 
60, 75, and 75 decibels, respectively, with a puretone 
average of 61 decibels.  In the left ear for the same 
frequencies, he had puretone air conduction threshold levels 
of 15, 30, 75, 75, and 70 decibels, with a puretone average 
of 63 decibels.  Speech discrimination percentages were 90 
percent in his right ear and 86 percent in his left ear.  The 


examiner noted that word recognition abilities were assessed 
utilizing the Maryland CNC recorded word lists.  The examiner 
also reported that PB Max scores of 90 percent and 86 percent 
were obtained for the right and left ears, respectively.  In 
addition, the examiner interpreted the results as showing 
mild to severe, mid to high frequency sensorineural hearing 
loss, bilaterally.  

By an October 2001 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a 10 
percent disability rating under Diagnostic Code 6100, 
effective from January 26, 2001, for the appellant's service-
connected bilateral hearing loss.  

In March 2004, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from November 2001 to March 
2004.  The records reflect that in January 2004, the 
appellant underwent an audiological evaluation.  At that 
time, the appellant stated that his hearing had worsened 
since his last evaluation in September 2001.  He indicated 
that he was increasingly frustrated with difficulties 
understanding speech in most all situations.  It was noted 
that the appellant wore hearing aids.  The audiological 
examination revealed that the appellant had puretone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 20, 40, 70, 65, and 
75 decibels, respectively, with a puretone average of 63 
decibels.  In the left ear for the same frequencies, he had 
puretone air conduction threshold levels of 25, 45, 80, 70, 
and 75 decibels, with a pure tone average of 68 decibels.  In 
regard to word recognition percentages, it was noted that PB 
Max scores of 76 percent and 80 percent were obtained for the 
right and left ears, respectively.    

A VA audiological evaluation was conducted in April 2004.  At 
that time, the appellant stated that his bilateral hearing 
loss had worsened since his last VA examination in September 
2001.  He denied recent ear pathology or vertigo.  The 
examiner noted that the appellant wore hearing aids with good 
success.  According to the examiner, the appellant was 
evaluated with pure tone stimuli, speech stimuli, including 
recorded Maryland CNC word lists, and acoustic immittance.  
The 


audiological examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 20, 40, 70, 
65, and 75 decibels, respectively, with a pure tone average 
of 63 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 25, 45, 80, 
70, and 75 decibels, with a pure tone average of 68 decibels.  
Maryland CNC speech discrimination percentages were 84 
percent in his right ear and 76 percent in his left ear.  The 
examiner interpreted the results as showing a mild loss in 
the low frequencies sloping to a severe loss in the high 
frequencies, bilaterally.  According to the examiner, word 
recognition was good with PB Max scores of 84 percent in the 
right ear and 76 percent in the left ear.  Acoustic 
immittance revealed normal middle ear resting pressure and 
compliance bilaterally.  Acoustic reflexes were present at 
500 and 1,000 Hertz, and reflex decay was within normal 
limits for both ears.  According to the examiner, the results 
obtained were felt to be valid indicators of true organic 
hearing.  In regard to a diagnosis, the examiner stated that 
the appellant presented with a mild to severe sensorineural 
hearing loss   

III.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is 


at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As previously stated, by an October 2001 rating action, the 
RO granted the appellant's claim for service connection for 
bilateral hearing loss and assigned a 10 percent disability 
rating under Diagnostic Code 6100, effective from January 26, 
2001, for the appellant's service-connected bilateral hearing 
loss.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.  As noted above, disability evaluations for 
hearing impairment are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

In this case, the Board cannot apply the January 2004 VAMC 
audiology results because the audiological evaluation report 
does not include the necessary test findings to allow for 
evaluation of the appellant's hearing loss under applicable 
VA rating criteria outlined above.  In this regard, upon a 
review of the January 2004 VAMC audiological evaluation 
report, the report did contain specific pure tone 


threshold results for each ear at the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz, with an average puretone 
threshold result for each ear.  In addition, word recognition 
percentages were recorded.  However, in regard to the word 
recognition percentages, the PB Max test was used rather than 
the Maryland CNC test.  As indicated above, 38 C.F.R. 
§ 4.85(a) requires that the Maryland CNC list be used in 
calculating hearing impairment for VA purposes.  Accordingly, 
the January 2004 VAMC audiology results cannot be used for 
rating purposes.  

In light of the above, the Board will therefore focus on the 
appellant's most recent VA examination, dated in April 2004.  
In the April 2004 VA examination report, although the 
examiner noted that the PB Max test was used, the examiner 
also specifically reported that the Maryland CNC word lists 
were used and provided speech discrimination percentages 
based on the Maryland CNC test.  Thus, the audiological 
findings from the appellant's April 2004 VA audiometric 
examination translate into Level III hearing loss for the 
right ear and Level IV hearing loss in the left ear.  See 
38 C.F.R. § 4.85.  Pursuant to these findings, a 10 percent 
disability evaluation is appropriate.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.         

In this case, the appellant maintains that he has difficulty 
understanding speech in most all situations.  In this regard, 
the rating criteria does provide for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the appellant's test results from 
his most recent VA audiological evaluation, dated in April 
2004, do not demonstrate either (1) a pure tone threshold of 
55 decibels or more in all four frequencies in any service- 
connected ear, or (2) a pure tone threshold of 30 decibels or 
less at 1,000 Hertz in any ear.  See 38 C.F.R. § 4.86.  Thus, 
the appellant is not entitled to consideration for 
exceptional patterns of hearing impairment in any ear.   

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, based on the current 
audiometric findings, the 10 percent evaluation in effect for 
the appellant's 


service-connected bilateral hearing loss is appropriate, and 
entitlement to an evaluation in excess of 10 percent is not 
warranted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


